Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 11, 14-18, 20, 26, 27, and 30-32 are currently pending.
Applicant's reply to the previous Office action, dated February 1, 2022, has been received. By way of this reply, Applicant has amended claims 26 and 30.
Claims 11 and 14-16 remain withdrawn from consideration.
Claims 17-18, 20, 26-27, and 30-32 are currently under examination before the Office.
The rejections of record can be found in the previous Office action, dated October 8, 2021.

Claim Rejections - 35 USC § 112
Claims 26-27 and 30-32 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-18, 20, 26, 27, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (U.S. patent 5,273,738) in view of Waldman (US20130315923A1) and Miederer (J Nucl Med. 2004 Jan;45(1):129-37).
Applicant argues that the claimed references do not recite a binding agent as presently claimed, i.e., a binding agent that is not BC8. Applicant also argues that the disclosure of the dosage of radiation in Miederer (0.75 uCi/Kg of 225Ac) would not lead one of skill in the art to arrive at dosages of the entire claimed range of 0.05-5.0 uCi/kg of patent weight.
Applicant's arguments have been considered but are not found to be persuasive.
As stated previously, Matthews teaches the anti-CD45 antibody BC8, which is claimed by the sequences of instant claims 26 and 30. Since Waldman teaches that the VH and VL 
Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. Also, in In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel."
In regard to Applicant's argument concerning the dosage of the radiation, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05. 
With regards to Applicant's argument that there must be some rational underpinning explaining why a person of ordinary skill in the art would have arrived at the claimed invention through routine optimization, Waldman teaches that dosage regimens are adjusted to provide the optimum desired response (e.g., a therapeutic response), and that specific dosage regimens should be adjusted over time according to the individual need and the professional judgment of the person administering or supervising the administration of the compositions (e.g. para. 0192-0193). 
225Ac of claim 26, Miederer teaches that dosages of an antibody conjugated to 225Ac of 28 kBq/kg (~0.75 uCi/kg) were found to be relatively safe (e.g. abstract and page 137, left column, second paragraph). This dose is within the claimed range of radiation dosage.  Claim 26 encompasses administering amounts of radiation both greater than and less than the amount taught by the prior art.
With regard to the radiation dosages of 131I of claim 30, Matthews teaches that therapeutic doses of an 131I labeled antibody have a radiation dosage of 100 mCi or higher (col. 8, line 64). Matthews also teaches that the doses of antibody may be as low as 0.1 mg/kg (col. 5, line 17). Matthews elaborates that effective doses can be determined by an attending physician, taking into account various factors of both the patient's condition and the desired treatment (col. 4, line 63 through col. 5, line 56).
Since the prior art teaches dosages of radiation which fall within the claimed ranges, the claims are prima facie obvious in view of the prior art.
This rejection is therefore maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Scheinberg (US 20040191169 A1) teaches the use of actinium-225 at a dosage of about 0.5 µCi/kg to about 5.0 µCi/kg (e.g. para. 0064). Scheinberg also teaches that actinium-225 may be conjugated to an antibody for the purpose of treating cancer (e.g. para. 0038).
Cicic (WO2017205587A1) teaches an antibody conjugated to an alpha-emitting isotope, targeting a hematologic malignancy-associated antigen (e.g. page 7, first paragraph). Cicic further teaches that the alpha-emitting isotope may be actinium-225 (e.g page 9, third paragraph), 
Jurcic (Immunotherapy 5.4: 383-94) teaches the use of an actinium-225 radiolabeled antibody for the treatment of cancer at doses of 0.5–4 µCi/kg (e.g. page 389, right column, second paragraph).

No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644 
                                                                                                                                                                                           /DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644